EXHIBIT 10.4
 
 
 
TEMPLATE
 
NOTICE OF PERFORMANCE UNIT AWARD
 
under the
 
LIFEWAY FOODS, INC. OMNIBUS INCENTIVE PLAN
 


This AWARD, made as of the ____ day of ____________, 20__, by Lifeway Foods,
Inc., an Illinois corporation (the “Company”), to _________________
(“Participant”), is made pursuant to and subject to the provisions of the
Company’s Omnibus Incentive Plan (the “Plan”).  All terms that are used herein
that are defined in the Plan shall have the same meanings given them in the
Plan.
 
Contingent Performance Units
 
1. 
Grant Date.  Pursuant to the Plan, the Company, on __________, 20__ (the “Grant
Date”), granted Participant an Award (“Award”) in the form of __________
Performance Units (which number of Units is also referred to herein as the
“Target Units”), subject to the terms and conditions of the Plan and subject to
the terms and conditions set forth herein.

 
2. 
Accounts.  Performance Units granted to Participant shall be credited to an
account (the “Account”) established and maintained for Participant.  The Account
of Participant shall be the record of Performance Units granted to the
Participant under the Plan, is solely for accounting purposes and shall not
require a segregation of any Company assets.

 
3. 
Terms and Conditions.  No Award shall be earned and Participant’s interest in
the Performance Units granted hereunder shall be forfeited, except to the extent
that the following paragraphs are satisfied.

 
[INSERT DESCRIPTION OF PERFORMANCE CRITERIA AND TARGETS AND DEFINITIONS OF
RELEVANT TERMS]


4. 
Performance Criteria.  Participant’s Performance Units shall be earned as soon
as practicable after the end of the Measurement Period based on the following
formula (to the nearest whole Performance Unit).  Such Performance Units shall
be subject to the terms and conditions set forth in the following paragraphs of
this Notice of Award.

 
(a)      The Measurement Period is the 20__ and 20__ calendar period.
 


Valuation of Performance Units
 
5. 
Value of Units.  The value of each Performance Unit shall be equal to the value
of one share of the Company’s common stock.

 
6. 
Value of Stock.  For purposes of this Award, the value of the Company’s common
stock is the Fair Market Value (as defined in the Plan) on the date any
Performance Units become vested hereunder.

 
 
Page 1 of 4

--------------------------------------------------------------------------------

 
Vesting of Earned Performance Units
 
7. 
Earned Awards.  [Substitute applicable timing for earning Awards.] [As soon as
practicable after the end of the Measurement Period, a determination shall be
made by the Committee of the number of whole Performance Units that Participant
has earned.]  The date as of which the Committee determines the number of
Performance Units earned shall be the “Award Date.”

 
8. 
Restrictions.  Except as provided herein, the earned Performance Units shall
remain unvested and forfeitable.

 
9. 
Vesting.  [Substitute applicable timing for vesting of Awards.]  Participant’s
interest in ______ of the earned Performance Units shall become vested and
non-forfeitable on the Award Date and will be paid as soon as practicable
thereafter. The final ______ of the earned Performance Units shall become vested
and non-forfeitable as of ______________.  [ADJUST AS APPROPRIATE]

 
 
Death, Disability, Retirement and Termination by the Company for any Reason
other than Cause
 
[In paragraphs 10, 11 and 12, substitute applicable provisions for early
termination of employment.]
 
10. 
During the Measurement Period.  Anything in this Notice of Award to the contrary
notwithstanding, (a) if a Participant separates from service for any reason
during 2013, then the Participant’s Performance Units shall be forfeited; and
(b) if a Participant separates from service during 2014 on account of death,
permanent and total disability within the meaning of section 22(e)(3) of the
Code (“Disability” or “Disabled”), Retirement (as defined in paragraph 14
hereof) or termination by the Company for any reason other than Cause, then, the
Participant’s Performance Units [shall be earned under paragraph 4 above as of
the Award Date, based on and any remaining Performance Units as of the Award
Date shall be forfeited].  The number of Performance Units shall be determined
by the Committee in its sole and absolute discretion within the limits provided
in the Plan and the Performance Units shall be fully vested as of the Award
Date, and payable pursuant to paragraphs 16-18 hereof. [ADJUST AS APPROPRIATE]



11. 
After the Measurement Period.  Anything in this Notice of Award to the contrary
notwithstanding, if, after the Measurement Period ends, but prior to the Award
Date, Participant dies, becomes Disabled or Retires while in the employ of the
Company or an Affiliate or is terminated by the Company for any reason other
than Cause, such Participant shall earn his Performance Units pursuant to
paragraph 7 and such earned Units shall be fully vested as of the Award Date and
payable pursuant to paragraphs 16-18 hereof. [ADJUST AS APPROPRIATE]

 
12. 
During the Vesting Period.  Anything in this Notice of Award to the contrary
notwithstanding, if, after the Award Date, but prior to the forfeiture of the
Performance Units under paragraph 13, Participant dies, becomes Disabled or
Retires while in the employ of the Company or an Affiliate or is terminated by
the Company for any reason other than Cause, then all earned Performance Units
that are forfeitable shall become non-forfeitable as of the date of
Participant’s death, Disability, Retirement or termination by the Company for
any reason other than Cause, as the case may be, and shall be paid pursuant to
paragraphs 16-18 hereof. [ADJUST AS APPROPRIATE]

 
 
Page 2 of 4

--------------------------------------------------------------------------------

 
13. 
Forfeiture.  All Performance Units that are forfeitable shall be forfeited if
Participant’s employment with the Company or an Affiliate terminates voluntarily
or is terminated with Cause, except by reason of Participant’s death,
Retirement, Disability, or his termination by the Company for any reason other
than Cause. [COMPLETE AS APPROPRIATE]

 
14. 
Retirement.  Retirement means, for purposes of this Award
________________________. [ADJUST AS APPROPRIATE]

 
15. 
Termination for Cause.  The Committee shall have the authority to determine
whether Participant’s termination from employment is for Cause or for any reason
other than Cause.

 
 
Payment of Awards


16. 
Time of Payment.  Payment of Participant’s Performance Units shall be made as
soon as practicable after the Units have become non-forfeitable, but in no event
later than March 15th of the calendar year after the year in which the Units
become non-forfeitable.

 
17. 
Form of Payment.  The vested Performance Units shall be paid in [cash OR whole
shares of the Company’s common stock].

 
18. 
Death of Participant.  If Participant dies prior to the payment of his earned
and vested Performance Units, an amount equal to the amount of the Participant’s
non-forfeitable Performance Units shall be paid to his or her
Beneficiary.  Participant shall have the right to designate a Beneficiary on a
form filed with the Committee.  If Participant fails to designate a Beneficiary,
or if at the time of the Participant’s death there is no surviving Beneficiary,
any amounts payable will be paid to the Participant’s estate.

 
19. 
Taxes.  The Company will withhold from the Award the [amount OR number of shares
of Common Stock] necessary to satisfy Federal tax-withholding requirements and
state and local tax-withholding requirements with respect to the state and
locality designated by the Participant as their place of residence in the
Company's system of record at the time the Award becomes taxable, subject,
however, to any special rules or provisions that may apply to Participants who
are non-US employees (working inside or outside of the United States) or US
employees working outside of the United States. It is the Participant's
responsibility to properly report all income and remit all Federal, state, and
local taxes that may be due to the relevant taxing authorities as the result of
receiving this Award.

 
 
General Provisions
 
20. 
No Right to Continued Employment. Neither this Award nor the granting, earning
or vesting of Performance Units shall confer upon Participant any right with
respect to continuance of employment by the Company or an Affiliate, nor shall
it interfere in any way with the right of the Company or an Affiliate to
terminate the Participant’s employment at any time.

 
21. 
Change in Capital Structure.  In accordance with the terms of the Plan, the
terms of this grant shall be adjusted as the Committee determines is equitable
in the event the Company effects one or more stock dividends, stock split-ups,
subdivisions or consolidations of shares or other similar changes in
capitalization.

 
 
Page 3 of 4

--------------------------------------------------------------------------------

 
22.
Governing Law.  This Award shall be governed by the laws of the State of
Illinois and applicable Federal law.  All disputes arising under this Award
shall be adjudicated solely within the state or federal courts located within
the State of Illinois.

 
23.
Conflicts.  In the event of any conflict between the provisions of the Plan as
in effect on the Grant Date and the provisions of this Award, the provisions of
the Plan shall govern. All references herein to the Plan shall mean the Plan as
in effect on the Grant Date.

 
24.
Binding Effect.  Subject to the limitations stated above and in the Plan, this
Award shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of Participant and the successors of
the Company.

 
25.
Change in Control.  Anything in this Notice of Award to the contrary
notwithstanding, upon a Change in Control (as defined in the Plan), the
following rules shall apply:

 
[COMPLETE AS APPROPRIATE]
 
25.
Clawback.  [COMPLETE AS APPROPRIATE]

 


 
IN WITNESS WHEREOF, the Company has caused this Award to be signed on its
behalf.




LIFEWAY FOODS, INC.






By:                 ______________________________



 
 
 
 
 
 
 
 
 
 
Page 4 of 4

--------------------------------------------------------------------------------

 